            Case 1:21-cr-00478-ER Document 26 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA,                             :
                                                      :     Case No. 21-cr-478
                  - against -                         :
                                                      :     NOTICE OF MOTION FOR LEAVE TO
TREVOR MILTON,                                        :     FILE UNDER SEAL
                                                      :
                           Defendant.                 :
------------------------------------------------------x


        Defendant Trevor Milton, through counsel, respectfully moves the Court for leave to file

under seal two declarations in further support of his Motion to Dismiss Indictment or, in the

Alternative, to Transfer Venue [Doc. 11]. The declarations at issue involve the personal medical

information of his wife, Chelsey Milton, a non-party to this case.

        A memorandum of law in support of this request is filed herewith. The two proposed

declarations will be submitted to the Court’s chambers and to counsel for the government.

        The government has indicated it does not object to the declarations being filed under seal.

        WHEREFORE, Defendant respectfully asks that the Court grant him leave to file two

declarations in this matter under seal.
                                                     The request is granted. The Clerk of Court is
                                                     respectfully directed to terminate the motions. Doc. 20
                                                     and 23.

                                                     So ordered.


                                                                              9/10/2021
         Case 1:21-cr-00478-ER Document 26 Filed 09/10/21 Page 2 of 2




Dated: September 8, 2021                  Respectfully submitted,

                                                 /s/
                                          _______________________
                                          Bradley J. Bondi
                                          CAHILL GORDON & REINDEL LLP
                                          1990 K Street, NW, Suite 950
                                          Washington, DC 20006
                                          (202) 862-8910
                                          bbondi@cahill.com

                                          Marc Mukasey
                                          MUKASEY FRENCHMAN LLP
                                          570 Lexington Avenue, Suite 3500
                                          New York, NY 1002
                                          (212) 466-6400
                                          Marc.Mukasey@mfsllp.com

                                          Terence Healy
                                          HUGHES HUBBARD & REED LLP
                                          1775 I Street, NW
                                          Washington, DC 20006
                                          (202) 721-4676
                                          terence.healy@hugheshubbard.com

                                          Counsel for Trevor Milton




                                      2
